ORDER
PER CURIAM.
The plaintiff, NAS Taxi, LLC d/b/a Muna Cab Company, appeals the judgment of the Circuit Court of the City of St. Louis dismissing its petition seeking a temporary restraining order, preliminary and permanent injunction, and declaratory judgment against the defendants, the Metropolitan Taxicab Commission and eight of its individual commissioners. Finding no error, we affirm.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 84.16(b).